ORDER

PER CURIAM.
AND NOW, this 11th day of October 2012, the Cross-Petition for Allowance of Appeal is GRANTED. The issues for argument, rephrased for clarity, are:
(1) Does the Superior Court’s holding, which permits a plaintiff who fails to produce sufficient evidence of regularity, frequency and proximity of exposure to a defendant’s specific asbestos containing product to defeat summary *153judgment by submitting generic, non-case-specific expert affidavits, conflict with this Court’s holding in Gregg v. V-J Auto Parts, 596 Pa. 274, 943 A.2d 216 (2007)?
(2) Does the Superior Court’s holding that a plaintiff need not produce evidence that a defendant’s asbestos-containing product produced dust conflict with this Court’s holding in Gregg v. V-J Auto Parts, 596 Pa. 274, 943 A.2d 216 (2007)?